DETAILED ACTION	

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments, see the amendment, filed 3/10/2021, with respect to the prior art rejection(s) of claim(s) 1-8 have been fully considered and are persuasive in lieu of the newly claimed subject matter.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made as detailed below.  As a pro se inventor, he Examiner notes that the Applicant is welcomed to telephone the Examiner to discuss potential claim amendments and prosecution strategies for this case.

Claim Objections
Claims 9 and 10 are objected to because of the following informalities:  Claims 9 and 10 recite the term “1wherein” which is grammatically incorrect, please revise.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 8 and 9 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 8 recites the limitation "the hydraulic drill motor" in line 1. There is insufficient antecedent basis for this limitation in the claim. This claim is further indefinite because it is additionally unclear as to whether the “hydraulic drill rod motor” is the same as the “hydraulic drill motor” introduced in claim 2. Similarly this claim is further indefinite because it is unclear as to whether claim 8 is intended to be dependent upon claim 2 or claim 1. Please clarify.
Claim 9 recites the limitation "the single pipe" in line 1.  There is insufficient antecedent basis for this limitation in the claim.  Additionally, the Examiner notes this limitation is further indefinite because it is unclear as to whether this is a new feature or merely referring back to a feature of claim 1 as there is no “single pipe” claimed in claim 1.
Claim 9 recites the limitation “the pipe” in line 2.  This limitation is indefinite because it is unclear as to which ‘pipe’ the Applicant is referring to (e.g. the ‘single pipe’ previously introduced in claim 9 or the ‘co-joined double pipe’ introduced in claim 1.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1 and 5-10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Faulkner et al. (US 2018/0066519) in view of Fox (US 5755535) or Coombs et al. (US 6413019).
Regarding claim 1, Faulkner discloses a device enabling sequential operations of hole drilling, resin and catalyst insertion, and rod insertion, the device comprising: a drilling machine [Figure 35] configured to drill a hole [Paragraph 5]; a pipe [244, 246] configured to be inserted into the hole [Figures 17 & 18], wherein the pipe is a co-joined double pipe configured to inject a resin and a catalyst via each pipe of the co-joined double pipe such that the resin and the catalyst emerges unmixed at an end of the co-joined double pipe [Paragraphs 111 & 112]; a rod configured to be screwed via a twisting motion into the hole, wherein the twisting motion is configured to mix the resin and the catalyst causing a chemical reaction to harden the resin such that the rod is secured in the hole [Paragraph 8].
Regarding claims 5-8 Faulkner further discloses the co-joined pipe double pipe includes a smaller diameter pipe [246] inside a larger diameter pipe [244], wherein the smaller diameter pipe is configured to hold the catalyst and the larger diameter pipe is configured to hold the resin [Paragraph 112]; the co-joined double pipe is configured to be extracted leaving the resin and thecatalyst in the hole [Paragraph 8]; a compressor configured to eject the resin and the catalyst from the co-joined double pipe [106, 108 and/or 110, 112]; and the rod is spun and pushed up by the hydraulic drill rod motor [Paragraph 8].
Faulkner fails to disclose the use of a worm gear system to advance the co-joined double pipe in the borehole.
Fox teaches a mine roof bolting system wherein a motor operates a threaded worm to drive a bolt in a borehole [Column 3, Line 60 to Column 4, Line 24].

At the time of the invention, it would have been obvious to one or ordinary skill in the art to modify the apparatus of Faulkner by utilizing a worm screw drive system rather as described by Fox and Coombs because such drive systems are self-locking and generally small in profile to operate in tight spaces, such as a mine.

Claims 1-10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Frey et al. (US 4229124) in view of Faulkner et al. (US 2018/0066519) and Fox (US 5755535) or Coombs et al. (US 6413019).
Regarding claim 1, Frey discloses a device enabling sequential operations of hole drilling, resin and catalyst insertion, and rod insertion, the device comprising: a drilling machine [Figures 1 & 2] configured to drill a hole; a resin insertion station [C] configured to inject resin and catalyst into the hole [Column 4, Lines 26-45]; and a rod [118] configured to be screwed via a twisting motion into the hole, wherein the twisting motion is configured to mix the resin and the catalyst causing a chemical reaction to harden the resin such that the rod is secured in the hole [Column 5, Lines 44-60].
Frey fails to disclose the resin insertion station comprising a co-joined double pipe and the subsequent details thereof, and the use of a worm gear system to advance the co-joined double pipe in the borehole.
Faulkner teaches a device enabling sequential operations of hole drilling, resin and catalyst insertion, and rod insertion, the device comprising: a co-joined double pipe configured to inject a resin and a catalyst via each pipe of the co-joined double pipe such that the resin and the catalyst emerges unmixed at an end of the co-joined double pipe [Paragraphs 111 & 112; Figures 17 & 18];
Fox teaches a mine roof bolting system wherein a motor operates a threaded worm to drive a bolt in a borehole [Column 3, Line 60 to Column 4, Line 24].
Coombs teaches a rock bolting system wherein a motor operates a worm gear to drive a bolt in a borehole [Column 4, Lines 5-8].
At the time of the invention, it would have been obvious to one of ordinary skill in the art to modify the resin insertion station of Fray by substituting the cartridge-based resin system for the loose-injection system comprising the double pipes as described by Faulkner for several reasons. First, a very specific amount can be applied rather than a general amount as with the cartridges thereby saving capital; there is no shredded cartridge to potentially foul up the bonding process thereby increasing integrity and decreasing pollution/contamination; and the resin could be applied with enough pressure to consolidate cracks/gaps in the borehole wall thereby increasing rod strength. Likewise, at the time of the invention, it would have been obvious to one or ordinary skill in the art to modify the apparatus of Faulkner by utilizing a worm screw drive system rather as described by Fox and Coombs because such drive systems are self-locking and generally small in profile to operate in tight spaces, such as a mine.
Regarding claims 2-4, Frey further discloses the drilling machine comprises a hydraulic drill motor [42] and a drill bit [48]; the hydraulic drill motor is mounted to a first pivoting frame [34, 36 of drilling station A], which is configured to pivot around a pivot point [30]; the pivoting action of the first pivoting frame enables room for a second pivoting frame [34, 36 of resin station C] to line up with the drilled hole such that the co-joined double pipe may be inserted into the hole [Figures 3-8; Column 2, Line 64 to Column 6, Line 2].
Regarding claims 5-8, Faulkner further teaches Regarding claims 5-8 Faulkner further discloses the co-joined pipe double pipe includes a smaller diameter pipe [246] inside a larger diameter pipe [244], wherein the smaller diameter pipe is configured to hold the catalyst and the larger diameter pipe is configured to hold the resin [Paragraph 112]; the co-joined double pipe is configured to be extracted leaving the resin and the catalyst in the hole [Paragraph 8]; a compressor configured to eject the resin and the catalyst from the co-joined double pipe [106, 108 and/or 110, 112]; and the rod is spun and pushed up by the hydraulic drill rod motor [Paragraph 8].

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KYLE A ARMSTRONG whose telephone number is (571)270-1184.  The examiner can normally be reached on M-F ~10-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amber Anderson can be reached on (571) 270-5281.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


KYLE ARMSTRONG, P.E.
Primary Examiner
Art Unit 3678



/KYLE ARMSTRONG/            Primary Examiner, Art Unit 3619